DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-11 and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Dittberner et al (US 2011/0116666) and Minaar (US 2016/066104) did not have the amended claimed feature “a first processor for processing said first electric input signal, or a signal originating therefrom, and providing a first processed signal in dependence of a reduced hearing ability of the user at said first ear; a first output unit adapted for providing stimuli perceivable as sound for the user at said first ear based on said first processed signal; an analysis path comprising [a first filter for filtering said first electric input signal, the first filter being a high-pass (HP) filter allowing frequencies above a HP-cut-off frequency, reflecting a frequency above which the use has no or little hearing ability in said first ear, to pass the filter and providing a first filtered signal in dependence of the reduced hearing ability of the user at said first ear; a first transmitter configured to allow transmission of said first filtered signal to the second hearing device," as required by claim 1, “processing said first electric input signal, or a signal originating therefrom, and providing a first processed signal in dependence of a reduced hearing ability of the user at said first ear; providing stimuli perceivable as sound for the user at said first ear based on said first processed signal; filtering said first electric input signal such that frequencies above a HP-cut-off frequency, reflecting a frequency above which the use has no or little hearing ability in said first ear, are passed and providing a first filtered signal in dependence of the reduced hearing ability of the user at said first ear; transmitting of said first filtered signal to the second hearing device,” as required by claim 15 when combined with all the limitations of claims 1 and 15.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 15 overcomes the prior art of record.
Upon further search, the prior art of records teaches various binaural hearing aid systems, for example: Zurbruegg (US 2013/0243209), Kates (US 2011/0249845) and Petroff (US 2009/0310805). However, the prior art of record fails to show “a first processor for processing said first electric input signal, or a signal originating therefrom, and providing a first processed signal in dependence of a reduced hearing ability of the user at said first ear; a first output unit adapted for providing stimuli perceivable as sound for the user at said first ear based on said first processed signal; an analysis path comprising [a first filter for filtering said first electric input signal, the first filter being a high-pass (HP) filter allowing frequencies above a HP-cut-off frequency, reflecting a frequency above which the use has no or little hearing ability in said first ear, to pass the filter and providing a first filtered signal in dependence of the reduced hearing ability of the user at said first ear; a first transmitter configured to allow transmission of said first filtered signal to the second hearing device," as required by claim 1, “processing said first electric input signal, or a signal originating therefrom, and providing a first processed signal in dependence of a reduced hearing ability of the user at said first ear; providing stimuli perceivable as sound for the user at said first ear based on said first processed signal; filtering said first electric input signal such that frequencies above a HP-cut-off frequency, reflecting a frequency above which the use has no or little hearing ability in said first ear, are passed and providing a first filtered signal in dependence of the reduced hearing ability of the user at said first ear; transmitting of said first filtered signal to the second hearing device,” as required by claim 15 when combined with all the limitations of claims 1 and 15.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/            Primary Examiner, Art Unit 2651